04/13/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs February 18, 2021

                 ANTONIO SMITH v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                         No. 114113    Steve Sword, Judge


                             No. E2020-00601-CCA-R3-PC


The petitioner, Antonio Smith, appeals the denial of his petition for post-conviction relief,
which petition challenged his 2016 Knox County Criminal Court Jury convictions of the
sale of heroin in a school zone, the possession with intent to sell or deliver heroin in a
school zone, possession of marijuana, and the possession of a firearm with the intent to go
armed during the commission of a dangerous felony. He argues that he was deprived of
the effective assistance of counsel. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Clinton E. Frazier, Maryville, Tennessee, for the appellant, Antonio Smith.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Charme P. Allen, District Attorney General; and TaKisha Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

              The Knox County Grand Jury charged the petitioner

              with one count of [the] sale of heroin in a drug-free zone, one
              count of delivery of heroin in a drug-free zone, three counts of
              possession of heroin with the intent to sell in a drug-free zone,
              three counts of possession of heroin with the intent to deliver
              in a drug[-]free zone, one count of possession of marijuana,
              two counts of possession of a firearm with the intent to go
              armed during the commission of a dangerous felony, two
              counts of felon in possession of a firearm with intent to go
              armed during the commission of a dangerous felony, three
              counts of felon in possession of a firearm, and four counts of
              criminal gang enhancement.

State v. Antonio Smith, No. E2016-02130-CCA-R3-CD, slip op. at 1 (Tenn. Crim. App.
Knoxville, Jan. 30, 2018), perm. app. denied (Tenn. Apr. 18, 2018). The trial court
dismissed the gang enhancements prior to trial, and the jury acquitted the petitioner of
being a felon in possession of a firearm with the intent to go armed during the commission
of a dangerous felony. See id. The jury convicted the petitioner as charged of the
remaining offenses, and, following a merger of several offenses, the trial court imposed a
total effective sentence of 72 years’ incarceration. See id. This court affirmed the
convictions and sentences on direct appeal. The petitioner’s convictions arose from the
controlled purchases of heroin and a traffic stop conducted of a vehicle in which the
petitioner was a passenger. In our analysis of the sufficiency of the convicting evidence,
we summarized the proof of the petitioner’s guilt:

              When the CI arrived at the apartment, she placed the
              prerecorded buy money on the coffee table. Codefendant
              Montgomery appeared to be attempting to get in touch with
              someone on her phone via text message. Shortly after the CI
              arrived, a man came into the apartment. Codefendant
              Montgomery took the money the CI had placed on the table
              and went into another room with [the petitioner] for a short
              period of time. When they exited the bedroom, [the petitioner]
              left the apartment. Codefendant Montgomery handed the
              heroin to the CI. When [the petitioner] was apprehended
              shortly thereafter, he was in possession of a twenty dollar bill
              and a ten dollar bill with serial numbers that matched those of
              bills given to the CI by police. The heroin purchased by the CI
              was in the same type of packaging as the heroin found on [the
              petitioner’s] person. Codefendant Montgomery’s apartment
              was within 1000 feet of a city park. The vehicle in which [the
              petitioner] was riding passed within 1000 feet of an elementary
              school while he was being followed by police prior to the
              traffic stop. Moreover, [the petitioner] told police that he sold
              heroin and had never met his supplier.

             The petitioner filed a timely petition for post-conviction relief on October 25,
2018, alleging several instances of ineffective assistance of counsel. Following the
                                             -2-
appointment of counsel, the petitioner filed an amended petition for post-conviction relief,
adding claims that counsel performed deficiently by failing to seek a severance from the
petitioner’s co-defendant as well as a free-standing claim that the joint trial violated
principles of due process.

                At the evidentiary hearing conducted on February 27 and March 5, 2020, trial
counsel testified that he was appointed to represent the petitioner in criminal court on what
he described as “very serious felony offenses.” Trial counsel retained the services of a
private investigator to assist in the investigation. In the petitioner’s case, trial counsel
moved to suppress all the evidence, including the petitioner’s statement, flowing from the
traffic stop on grounds that the stop was unconstitutional.1 The private investigator
obtained and reviewed the police radio traffic “from foxtrot channel” at the time of the
traffic stop and summarized it in a memorandum to trial counsel. In that memorandum,
the investigator indicated that the radio traffic suggested that the basis of the stop was the
petitioner’s having a cracked windshield. At the suppression hearing, Knoxville Police
Department (“KPD”) Lieutenant Tony Willis, the officer who conducted the traffic stop,
testified that the basis of the stop was the petitioner’s running a stop sign.2 Trial counsel
acknowledged that he did not use the information from the investigator’s memorandum to
cross-examine the officer. He could not recall whether his failure to utilize the information
was inadvertent or intentional.

                Trial counsel testified that he moved to sever the petitioner’s trial from that
of the co-defendant but admitted that the motion was not timely. He stated that although
the trial court “was always very fair with defense counsel,” the court “became much more
strict about” motion deadlines “in order to make our trial calendar more efficient.” Trial
counsel recalled that the joinder issue was important to the petitioner. He said that “the
crux of the whole trial was do we want [the co-defendant] there, do we not want her there?”
Trial counsel explained that, because the defense strategy was to argue that the petitioner
possessed the drugs for personal use and not for resale, he thought that it would “help to
have somebody sitting there who he used drugs with.”

              Trial counsel acknowledged that the jury, in the bifurcated proceeding,
acquitted the petitioner of having the prior felony convictions necessary to support his

1
         The motion sought suppression of “a Glock .45 caliber pistol, [11] small bags of marijuana, seven
small bags of heroin, and [30] dollars of prerecorded money which were seized during a traffic stop and
subsequent search of [the petitioner]’s person.” Id., slip op. at 2.
2
         Lieutenant Willis testified that “officers who were conducting surveillance on a controlled drug
purchase” told him that the petitioner “was seen leaving the apartment of codefendant Montgomery and
getting into the passenger side of a red and silver Ford Explorer.” Id. Lieutenant Willis located and
followed the vehicle and enlisted a marked patrol car to stop the vehicle after he “saw the vehicle
‘[d]isregarding a stop sign.’” Id.
                                                   -3-
conviction of being a felon in possession of a firearm with the intent to go armed during
the commission of a dangerous felony.

               During cross-examination, trial counsel testified that his practice was
devoted exclusively to criminal defense, with the majority of his cases involving “[g]uns
and drugs.” Before becoming an attorney, counsel ran a successful real estate business and
worked for the election commission. Trial counsel described his trial strategy in the
petitioner’s case:

                       That the CI was a liar and that the whole investigation
                was misguided by the police and that [the petitioner] was going
                to a party, not a drug deal. And that he was partying with [the
                co-defendant]. They were using drugs together, not selling
                drugs . . . or he wasn’t selling drugs to them.

He said that he “was so fired up about this trial.” Trial counsel recalled that he had a good
working relationship with Lieutenant Willis, who “was always accessible when I needed
to speak with him.”

                The petitioner did not testify at the evidentiary hearing.3

               At the conclusion of the hearing, the post-conviction court took the petition
under advisement. In a written order denying relief, the post-conviction court found that,
although trial counsel probably should have questioned Lieutenant Willis about radio
chatter that suggested a pretextual reason for the traffic stop, the failure to do so was not
“egregious.” The court determined that the petitioner had failed to establish that he was
prejudiced by the omission. Specifically, the court concluded that the petitioner failed to
present any evidence at the evidentiary hearing to suggest that Lieutenant Willis’ answers
to any such questions would have changed the outcome of the suppression hearing. The
post-conviction court also found that, although counsel failed to timely move for a
severance of defendants, the petitioner was not entitled to relief because he had failed to
present any proof to suggest that a timely motion to sever “would have a reasonable
probability of being granted.”

               In this appeal, the petitioner specifically abandons his claim that appellate
counsel performed deficiently but reiterates his claims that he was deprived of the effective
assistance of counsel at trial, arguing that but for trial counsel’s failure to adequately cross-

3
         Appellate counsel testified at the hearing, but, because the petitioner has abandoned his claim of
ineffective assistance of appellate counsel, we do not include his testimony or the post-conviction court’s
conclusions regarding those claims in this appeal.
                                                   -4-
examine Lieutenant Willis and his failure to timely move for a severance, the result of the
proceedings would have been different.

              We view the petitioner’s claim with a few well-settled principles in mind.
Post-conviction relief is available only “when the conviction or sentence is void or voidable
because of the abridgment of any right guaranteed by the Constitution of Tennessee or the
Constitution of the United States.” T.C.A. § 40-30-103. A post-conviction petitioner bears
the burden of proving his or her factual allegations by clear and convincing evidence. Id.
§ 40-30-110(f). On appeal, the appellate court accords to the post-conviction court’s
findings of fact the weight of a jury verdict, and these findings are conclusive on appeal
unless the evidence preponderates against them. Henley v. State, 960 S.W.2d 572, 578-79
(Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997). By contrast,
the post-conviction court’s conclusions of law receive no deference or presumption of
correctness on appeal. Fields v. State, 40 S.W.3d 450, 453 (Tenn. 2001).

                Before a petitioner will be granted post-conviction relief based upon a claim
of ineffective assistance of counsel, the record must affirmatively establish, via facts
clearly and convincingly established by the petitioner, that “the advice given, or the
services rendered by the attorney, are [not] within the range of competence demanded of
attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and
that counsel’s deficient performance “actually had an adverse effect on the defense,”
Strickland v. Washington, 466 U.S. 668, 693 (1984). In other words, the petitioner “must
show that there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. at 694. Should the
petitioner fail to establish either deficient performance or prejudice, he is not entitled to
relief. Id. at 697; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). Indeed, “[i]f it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,
. . . that course should be followed.” Strickland, 466 U.S. at 697.

               When considering a claim of ineffective assistance of counsel, a reviewing
court “begins with the strong presumption that counsel provided adequate assistance and
used reasonable professional judgment to make all significant decisions,” Kendrick v.
State, 454 S.W.3d 450, 458 (Tenn. 2015) (citing Strickland, 466 U.S. at 689), and “[t]he
petitioner bears the burden of overcoming this presumption,” id. (citations omitted). We
will not grant the petitioner the benefit of hindsight, second-guess a reasonably based trial
strategy, or provide relief on the basis of a sound, but unsuccessful, tactical decision made
during the course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim.
App. 1994). Such deference to the tactical decisions of counsel, however, applies only if
the choices are made after adequate preparation for the case. Cooper v. State, 847 S.W.2d
521, 528 (Tenn. Crim. App. 1992).
                                             -5-
              A claim of ineffective assistance of counsel is a mixed question of law and
fact. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010); State v. Honeycutt, 54 S.W.3d 762,
766-67 (Tenn. 2001); State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). When reviewing
the application of law to the post-conviction court’s factual findings, our review is de novo,
and the post-conviction court’s conclusions of law are given no presumption of correctness.
Fields, 40 S.W.3d at 457-58; see also State v. England, 19 S.W.3d 762, 766 (Tenn. 2000).

               In our view, the post-conviction court did not err by denying relief. Although
we agree with the post-conviction court that trial counsel probably should have used the
information he learned from his investigator regarding the radio chatter to cross-examine
Lieutenant Willis, the petitioner failed to present any evidence that Lieutenant Willis’
answers would have damaged the officer’s credibility or, more importantly, that the
answers would have led the trial court to grant the motion to suppress. Importantly, the
petitioner did not present Lieutenant Willis as a witness at the evidentiary hearing.
Additionally, the petitioner’s being stopped for a cracked windshield does not preclude his
also being stopped for running a stop sign. Similarly, trial counsel should have timely filed
his motion to sever, but nothing in the record suggests that the trial court would have
granted the motion even if it had been timely filed. Indeed, the petitioner presented no
proof on this issue at all.

              Accordingly, we affirm the judgment of the post-conviction court.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -6-